Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Continuity/Reexam Information for 15/788626 
    
        
            
                                
            
        
    

Parent Data15788626, filed 10/19/2017 and having 1 RCE-type filing thereinis a continuation of 14315998, filed 06/26/2014 ,now abandoned and having 3 RCE-type filings therein14315998 is a continuation of 12680877, filed 06/18/2010 ,now U.S. Patent #8796248 and having 1 RCE-type filing therein12680877 is a national stage entry of PCT/US08/11523 , International Filing Date: 10/03/2008PCT/US08/11523 Claims Priority from Provisional Application 60997835, filed 10/05/2007.



Status of claims

Claims 1, 5, 14-15, 17-18 and 21-24 are pending.
Claims 1, 5, 14-15, 17-18, 21 and 22 are allowable. 
Claims 23 and 24 were withdrawn.


Terminal disclaimer

Terminal disclaimer filed on 07/29/2019 for US Patent 8,796248 was approved. 

Election of Invention

Previously, in response to restriction requirement filed on 01/07/2029, Applicants elected group 1, claims 1-22 without traverse.  Method claims will be joined when 

Election of Species

Applicant in response filed on 01/07/2019 elected dexamethasone having the linkage and oligomer as in Example 2) as the specific compound, without traverse.
 

    PNG
    media_image1.png
    148
    366
    media_image1.png
    Greyscale



Allowable subject Matter

Elected species of the compound of example 2 was allowable.  Prior art on record does not teach not suggests claimed compound. Closest prior art was Nedelec, Lucien et al. US Patent 4189477.


Since claims were amended therefore, claims 1, 5, 14-15, 17-18, 21 and 22 are considered allowable.  There was a minor issue was noted in claim 22, possible amendment was discussed with the Attorney during an interview on 04/01/2021.  She will get back to discuss claim 22 and withdrawn claims 23 and 24. 

Amended claim 1:

    PNG
    media_image2.png
    264
    615
    media_image2.png
    Greyscale


Response to Remarks

Applicants response filed on 04/20/2020  is acknowledged.  Amendments in claims are entered. Therefore, written description rejection is made.  While amending the claims applicants may consider adding the steps of process of making the claimed compounds.
Since claims are amended therefore, rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement was withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/Primary Examiner, Art Unit 1628